Citation Nr: 18100363
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 04-26 888
DATE:	April 10, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The Veteran had honorable active duty service with the United States Marine Corps from December 1972 to December 1976.  He also had honorable active duty service with the United States Army from February 1982 to November 1987.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied both claims currently on appeal.  
The Board initially remanded the issues on appeal in March 2006 and March 2013, for further evidentiary development.  In December 2016, the Board issued, a decision that, in pertinent part, denied the Veterans claim for compensation benefits under the provisions of 38 U.S.C. § 1151 for hepatitis C due to a December 2001 VA blood transfusion.  In addition, the Board remanded the claim for service connection for hypertension.  
The Veteran appealed the Boards decision of the claim for compensation benefits under the provisions of 38 U.S.C. § 1151 for hepatitis C to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Partial Remand (JMPR) and requested that the Court vacate the portion of the Boards decision that denied compensation benefits under the provisions of 38 U.S.C. § 1151 for hepatitis C due to a December 2001 VA blood transfusion.  
In an August 2017 Order, the Court vacated the Boards December 2016 decision of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for hepatitis C due to a December 2001 VA blood transfusion, and remanded the matter for further consideration and instructions consistent with the JMPR.  
The Board notes that the Veteran presented testimony before an Acting Veterans Law Judge in December 2012.  As the Acting Veterans Law Judge who conducted the hearing is no longer employed by the Board, the Veteran was afforded another hearing before a Veterans Law Judge in December 2012.  The Veterans Law Judge who conducted the hearing in December 2012 is also no longer employed by the Board.  In October 2017, a letter was sent to the Veteran, which offered him the opportunity to elect to appear again for a new Board hearing.  The Veteran was provided 30 days from the date of the letter to make his election.  On October 31, 2017, within 30 days of the letter, the Veteran submitted correspondence which indicated that he did not wish to appear at another Board hearing.  Thus, the Board will proceed with adjudicating the Veterans claims.  
The issue of entitlement to service connection for hypertension is remanded.  
The issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for hepatitis C due to a December 2001 VA blood transfusion is also remanded for additional development.  
 
Although further delay is regrettable, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veterans claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  
A.  Service Connection for Hypertension
The Veteran was afforded a VA examination for hypertension in February 2014.  The examiner reviewed the record, noting treatment records as early as February 1996, and determined that the Veteran likely developed hypertension between March 1997 and December 1998.  The examiner opined that it was not likely that the Veterans hypertension was related to service.  
In June 2017, an addendum opinion to the February 2014 VA examination was provided.  The examiner reviewed the record, including the Veterans service treatment records.  The examiner noted that in review of the Veterans service treatment records in January 1975, the Veteran was noted to have a blood pressure reading of 134/96.  The examiner further indicated that the January 1975 blood pressure reading was an isolated reading, and that there was no further documentation of any elevated blood pressure readings in the service treatment records.  The examiner noted that a September 1994 post-service treatment record indicated that the Veterans blood pressures after admission were noted to be consistently running high.  Based on the foregoing, the examiner concluded that one isolated elevated blood pressure does not lead to the diagnosis of hypertension.  The Veteran was not diagnosed with hypertension until 1994, several years after active service.  Thus, the examiner opined that the Veterans hypertension did not originate while on active duty, nor was it etiologically related to his time in service.  
The record reflects that the Veterans service treatment records for his second period of active service from February 1982 to November 1987 are unavailable.  As such, the June 2017 VA examiner based his opinion on an incomplete record.  The record further reflects that in February 2003 and October 2009, VA received a negative response from the National Personnel Records Center (NPRC) with regard to the Veterans service treatment records for his second period of service.  See December 2009 memorandum of unavailability.  
In February 2018, the Veteran, through his representative, requested that an additional attempt be made in locating the service treatment records for his second period of active service.  In light of (1) the passage of time since the last attempt to locate the service treatment records in question, (2) the significance of the service treatment records to the Veterans claim, and (3) the Veterans request, the Board finds that a final attempt at locating the Veterans service treatment records for his second period of service from February 1982 to November 1987 is warranted.  
If the service treatment records are recovered and associated with the claims file, remand is required to obtain a new medical opinion to consider all of the evidence pertinent to the Veterans claim of service connection for hypertension.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008) (To be adequate, an examination must take into account an accurate history).  
B.  Entitlement to Compensation Benefits Under the Provisions of 38 U.S.C. § 1151 for Hepatitis C due to a December 2001 VA Blood Transfusion
The record reflects that a medical opinion as to whether the Veteran developed hepatitis C as a result of his December 2001 blood transfusion was provided by a private physician with the initials of H.M. in December 2004.  Dr. H.M. opined that the cause of the Veterans hepatitis C was directly related to the VA blood transfusion for bleeding duodenal ulcer; however, no rationale was provided.  Furthermore, Dr. H.M. noted that he was unaware of when the Veterans hepatitis C was diagnosed.  Thus, the opinion of H.M. is inadequate, as it was based upon an incomplete record, and it did not provide a rationale.  
In January 2005, a VA examination was conducted for the Veterans hypertension.  Included in the examination report was an opinion concerning the Veterans hepatitis C.  Conflicting with the December 2004 private medical opinion provided by Dr. H.M., the January 2005 VA examiner opined that the cause of the hepatitis C was most likely the Veterans elicit/recreational drug use.  The examination report indicated that the Veteran was not present to ask specific questions concerning his hepatitis C risk factors.  
As the Veterans presence at the January 2005 VA examination was critical since he contested many of the risk factors noted in the treatment evidence of record, the Veteran was afforded another VA examination in March 2015.  Consistent with the January 2005 VA opinion, the March 2015 VA examiner opined that the Veterans hepatitis C was not at least as likely as not acquired through the December 2001 VA blood transfusion.  The examiner noted that the positive hepatitis C that was discovered in January 2002 most likely represents chronic hepatitis C infection acquired by the Veteran as a result of long-term and high risk habits of drug and alcohol use.  
In a February 2018 brief, the Veteran, through his representative, continued his assertion that his hepatitis C was a result of the December 2001 VA blood transfusion.  He also contested the validity of the March 2015 VA opinion, as he questioned the trustworthiness of the examiner.  
Thus, as the record reflects conflicting medical opinions as to whether the Veteran developed hepatitis C as a result of his December 2001 VA blood transfusion, and the Veteran has questioned the trustworthiness of the March 2014 VA opinion, the Board finds that a new VA examination is warranted to determine the etiology of the Veterans hepatitis C.  
On remand, prior to any examination, the AOJ should make appropriate efforts to ensure that all relevant outstanding private and VA treatment records are associated with the claims folder.  
The matters are REMANDED for the following action:
1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  
2. Make a final attempt to obtain copies of the Veterans service treatment records for his second period of active service between February 1982 and November 1987.  If the records are found to be unavailable, the AOJ must notify the Veteran and his representative of the unavailability of these records.  
3. If the service treatment records are recovered, associate the records with the Veterans claims file and obtain a medical opinion from the June 2017 VA examiner, or an otherwise appropriate VA examiner if the June 2017 VA examiner is unavailable, to determine the etiology of the Veterans hypertension.  If an examination is deemed to be necessary to provide the requested opinions, it should be scheduled.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veterans documented medical history and assertions/complaints.  All indicated studies, should be completed, and all clinical findings reported in detail.  The examiner is requested to respond to the following:  
Is it as least as likely as not (50 percent probability or greater) that the Veterans hypertension was incurred in service, or was caused or aggravated by his active service?  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
4. The Veteran should be scheduled for a VA examination, with a different examiner, to determine the etiology of his hepatitis C.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  The examiner should specifically note that the September 2017 letter from the American Red Cross was reviewed.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:  
Is it as least as likely as not (50 percent probability or greater) that the Veterans hepatitis C is related to his December 2001 VA blood transfusion?  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
5. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 App. 268 (1998).  
6. After completing all indicated development, the Veterans claims should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel

